DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pede (US pub No. 2008/0251110), Schultz et al. (US pub No. 2010/0154850), Yu (US Pub No. 2015/0070479), and Baqain (US Pub No. 2018/0356233).
	Regarding claim 1, Pede teaches mart sensor cane 100 for blind people comprising:
A processing unit (See [0019]), wherein said Processing unit further comprise of: 
 	a solar panel (See Fig. 1, 26 – solar panels and [0013]), 
a speaker unit (See Fig. 1, 36 - speaker and [0014]), 
a battery unit (See Fig. 1 and 42 – battery and [0015]) and 
a microcontroller (See [0019] teaches control module) and 
wherein said surrounding data collection unit 102 further comprise of plurality of sensors (See [0015] and [0017]); 
a plurality of laser sensors (See [0015] and [0017]-[0019])
a surrounding data collection unit 102, wherein said surrounding data collection
unit 102 further comprise of: A front data collection unit 103; 
(See [0017]-[0019]).
Pede does not teach a slot for a GSM module, a height adjustment control unit, connectors, plurality of red strobe lights, metal tip, and led signal light.
Schulz teaches a metal tip (See [0013]) and connectors and height adjustment control unit (See Fig. 1 and [0011]). 
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify 
Pede’s cane to include Schultz’s height adjustment for increased user comfort. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Yu teaches a GSM communication module (See [0020]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Pede’s cane to include Yu’s GSM communication module to enable wide use cellular standard communication. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
	Baqain teaches an LED signal light and plurality of red strobe lights (See [0057] and [0058]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Pede’s walking device to include Baqain’s flashing lights for user safety which “to aid emergency responders (e.g., family members, ambulance, private responders, etc.) in finding the user who has fallen, become injured, or otherwise needs assistance” (See Baqain, [0058]). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 2, Pede teaches battery unit further comprise of docking unit and plurality of battery (See [0015]).
Regarding claim 3, Pede teaches solar panel 108 supply electricity to the battery unit and to said microcontroller (See [0015]).
Regarding claim 5, Pede does not teach height adjustment control unit 105 used to control the height of the sensor cane.
Schulz teaches height adjustment control unit 105 used to control the height of the cane (See [0011]). 
Regarding claim 6, Pede does not teach connectors used to increase the length of the said sensors cane.
Schulz teaches connectors used to increase the length of the cane (See Fig. 1 and [0011]). 
Regarding claim 7, Pede does not teach red led strobe light used as the indicator to the surrounding people.
Baqain teaches red led strobe light used as the indicator to the surrounding people (See [0057] and [0058]).
Regarding claim 8, Pede teaches plurality sensors in the second part used to detect the surrounding environment (See [0015] and [0017]-[0019]).
Regarding claim 9, Pede teaches LASER sensors 302 in the third part used to detect obstacle in 180 degree of the front side of the said sensors cane (See [0015] and [0017]-[0019] which teach front and side obstacle detection.  It would be obvious to a person of ordinary skill in the art to give coverage to at least 180 degrees of coverage to provide protection to at least half of the user’s surroundings.).
Regarding claim 10, Pede does not teach said microcontroller connects to said plurality of sensor, said LASER, said solar panel 108, said slot for GSM module 110, said speaker unit 109, and said height adjustment control unit, said battery unit
Yu teaches a processor for controlling the device (See [0019]).
Regarding claim 11, Pede teaches an alert when an obstacle is detected (See [0018] and [0019]) but does not teach a led signal blink.
Baqain teaches an blinking LED alert (See [0057] and [0058]).  It would be obvious to a person of ordinary skill in the art to utilize the flashing LED to inform partially blind users and third parties that the user with a walking stick is encountering an obstacle so that the give the cane user space to allow for proper maneuvering.
Regarding claim 12, Pede does not teach metal tip is used for sensing the walking floor of the user.
Schultz metal tip is used for sensing the walking floor of the user (See Fig. 1,2 and [0013]).  
Claim 4  is rejected under 35 U.S.C. 103 as being unpatentable over Pede, Schulz, Yu, and Baqain as applied to claim 1 above, and further in view of Hyde et al. (US Pub No. 2017/0216125).
Regarding claim 4, Pede does not teach connecting mobile objects to a cloud server.
Hyde teaches connecting mobile devices to a cloud server (See [0099]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Pede’s walking stick to include Hyde’s cloud server to provide gait analysis reports to healthcare providers for better healthcare data. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683